Case 3:18-cv-01423-BJD-PDB Document 216 Filed 08/20/21 Page 1 of 14 PageID 2464




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION


 NYKA O’CONNOR,

                   Plaintiff,

 v.                                             Case No. 3:18-cv-1423-BJD-PDB

 CHUANG T. LE et al.,

                  Defendants.
 __________________________________


                                    ORDER

       This cause is before the Court on numerous motions, responses, notices,

 and objections. The common theme in the filings is the parties’ inability to

 effectively communicate with one another and Plaintiff’s apparent refusal to

 comply with the dictates of the Federal Rules of Civil Procedure and this

 Court’s Local Rules.

       First, Defendant Le moves to strike Plaintiff’s untimely discovery

 requests (Doc. 189). Plaintiff has not responded to this motion.

       Second, Plaintiff moves the Court to reconsider its denial of his requests

 to conduct out-of-time discovery and for appointment of counsel to conduct

 discovery on his behalf (Doc. 193). Plaintiff stresses he has no way to notice or

 schedule depositions because he is incarcerated and indigent, and he points
Case 3:18-cv-01423-BJD-PDB Document 216 Filed 08/20/21 Page 2 of 14 PageID 2465




 out he did confer with opposing counsel about his prior motion for an extension

 of the deadlines by raising it at his deposition on April 28, 2021. He contends

 counsel remained silent, and their silence constitutes acquiescence. Finally,

 Plaintiff says he, as a pro se litigator, should not be expected to “organize his

 pleadings according to the ‘nicities’ [sic] of this Court,” including the

 requirement that all motions contain a memorandum of law. See Doc. 193 at

 3.

       Defendant Le says he responded to all Plaintiff’s timely discovery

 requests, “Plaintiff is not impeded by his status as a prisoner to follow” the

 Federal Rules of Civil Procedure, and Plaintiff did not request to take

 Defendant Le’s deposition before the discovery deadline expired. See Doc. 194.

 Defendants Cohens and Graham assert Plaintiff did not seek discovery from

 them, nor did he try to purchase a copy of his deposition transcript from the

 court reporter, but, as a courtesy, defense counsel arranged for Plaintiff to

 review his deposition transcript and medical records. See Doc. 195. Defendants

 Cohens and Graham also note Plaintiff did not confer with their counsel before

 filing his motion.

       Third, Defendants Cohens and Graham object (Doc. 198) to Plaintiff’s

 notice (Doc. 197). In the notice, Plaintiff says he intends to file a motion, and,

 by the notice, he is conferring with Defendants in compliance with Local Rule


                                         2
Case 3:18-cv-01423-BJD-PDB Document 216 Filed 08/20/21 Page 3 of 14 PageID 2466




 3.01(g). He maintains that attempting to confer by other means “is a waste of

 time, considering Defendants Attorneys [sic] hostility in resolving matters.”

 See Doc. 197. In their objection, Defendants Cohens and Graham explain

 Plaintiff has not conferred with their counsel “on a single matter in which [he]

 has filed a motion in this case.” See Doc. 198 ¶ 1.

       Fourth, Plaintiff asks the Court to strike Defendants Cohens and

 Graham’s response to his motion for reconsideration and other filings for their

 failure to comply with Rule 3.01(g) (Doc. 200). Plaintiff says he is being held to

 a “double standard” by being expected to comply with the conferral

 requirement even though he believes Defendants have not complied with it. As

 an example, he notes that Defendants Cohens and Graham’s response to his

 motion for reconsideration lacks a Rule 3.01(g) certification.

       In their responses to Plaintiff’s motion to strike (Docs. 203, 206),

 Defendants argue Plaintiff’s purported motion is, in fact, an unauthorized

 reply to their response to his motion for reconsideration, and, alternatively, the

 Federal Rules do not contemplate a court striking a response to a motion.

       Plaintiff did file a reply to Defendants’ responses to his motion to strike,

 but not in the document Defendants identify as a reply. In his reply (Doc. 208),

 which Plaintiff did not seek leave to file, Plaintiff says his notices should be

 construed liberally as satisfying Rule 3.01(g)’s conferral requirement. Plaintiff


                                         3
Case 3:18-cv-01423-BJD-PDB Document 216 Filed 08/20/21 Page 4 of 14 PageID 2467




 again complains that Attorney Lori Huskisson similarly fails to confer with

 him in good faith before filing motions—though he identifies no such offending

 motion as an example—and sent him over 4,000 pages of medical records to

 review instead of providing only those relating to Defendant Le’s treatment of

 him.1 Plaintiff requests that Ms. Huskisson be sanctioned. Defendants Cohens

 and Graham, represented by Ms. Huskisson, filed an objection to Plaintiff’s

 reply (Doc. 209).

       Fifth, Plaintiff filed a notice simply advising the Court and the parties

 that he intends to file a motion to compel (Doc. 202).2 In the notice, Plaintiff

 complains Defendants disclosed to him medical records on a CD, which he is

 unable to attach as an exhibit in support of a response or a motion. He would

 prefer hard copies of the documents. Defendants filed responses (Docs. 204,

 205), repeating the points they raise in other filings: Plaintiff is “a litigious

 inmate” who “repeatedly flout[s]” the rules; Plaintiff did not confer with them;

 the discovery deadline has passed; Plaintiff can review his own medical records

 by requesting a call-out; Plaintiff is not entitled to a free copy of his deposition

 transcript; and they arranged for Plaintiff to review a copy of his deposition




       1   Ms. Huskisson represent Defendants Cohens and Graham, not Defendant Le.
       2   The Clerk docketed this notice as a motion.
                                            4
Case 3:18-cv-01423-BJD-PDB Document 216 Filed 08/20/21 Page 5 of 14 PageID 2468




 transcript. Defendants Cohens and Graham seek an award of attorney’s fees

 incurred in responding to Plaintiff’s filing (Doc. 204).

       Finally, Plaintiff seeks an order compelling discovery and extending the

 time to file or respond to dispositive motions (Doc. 207).3 Plaintiff concedes

 Defendants disclosed documents for his review, but they were only provided

 electronically. See Doc. 207 at 1-2. Plaintiff contends he would have preferred

 to have them in hard copy—for which he is willing to pay—because his

 medication causes drowsiness. Id. He complains that “sitting for hours before

 a computer” is akin to cruel and unusual punishment, and he says he requires

 hard copies of documents to respond to the motions for summary judgment and

 to prepare his own. Id. at 2. Plaintiff also contends three key dates of treatment

 were missing from the medical records that were disclosed. Id. at 1.

       Defendants oppose Plaintiff’s motion to compel (Docs. 210, 211).

 Defendant Le contends he has responded to all of Plaintiff’s timely discovery

 requests (Doc. 210). Defendants Cohens and Graham contend Plaintiff did not

 serve discovery on them, yet their counsel arranged for Plaintiff to review over

 4,000 pages of records as a courtesy. They also reiterate that Plaintiff may

 review his prison medical records at any time by submitting a request to the




       3Defendants have filed motions for summary judgment (Docs. 196, 199), per
 the Court’s scheduling order (Doc. 175).
                                         5
Case 3:18-cv-01423-BJD-PDB Document 216 Filed 08/20/21 Page 6 of 14 PageID 2469




 appropriate prison official. And their counsel repeats the mantra that Plaintiff

 did not first confer with her in good faith. Defendants Cohens and Graham

 seek an award of attorney’s fees incurred in responding to Plaintiff’s motion to

 compel.4

       After reading the seventeen filings comprising motions, notices,

 responses, and objections, what comes to mind is the common idiom, “much

 ado about nothing.” It appears the only real dispute is about alleged missing

 documents. Everything else amounts to a duel on paper about the application

 of unambiguous rules of procedure and case management. Thus, the Court is

 forced to emphasize that all parties, including those proceeding pro se,

 must comply with the Federal Rules of Civil Procedure and the Local Rules of

 this Court. See Moon v. Newsome, 863 F.2d 835, 837 (11th Cir. 1989) (“[O]nce

 a pro se [in forma pauperis] litigant is in court, he is subject to the relevant law

 and rules of court, including the Federal Rules of Civil Procedure.”).

    Additionally, the parties are reminded and advised:

    • The Court’s Local Rules were amended, effective February 1, 2021. The
      revised rules include a more robust conferral requirement. There is no
      exception to that rule for pro se litigants. Nor is there an exception for
      counsel litigating against a person who is incarcerated.




       4  On August 19, 2021, Plaintiff filed a reply to Defendants Cohens and
 Graham’s response (Doc. 215). The Court will not consider the reply because Plaintiff
 did not seek leave to file it. See M.D. Fla. R. 3.01(d).
                                          6
Case 3:18-cv-01423-BJD-PDB Document 216 Filed 08/20/21 Page 7 of 14 PageID 2470




    • All requests for relief must be in the form of a proper motion. See Fed.
      R. Civ. P. 7(b); M.D. Fla. R. 3.01(a).

    • A party should not seek affirmative relief from the Court in a response
      to a motion. See Fed. R. Civ. P. 7(b)(1) (“A request for a court order must
      be made by motion.”).

    • “Without leave, no party may file a reply directed to a response except a
      response to a motion for summary judgment.” See M.D. Fla. R. 3.01(d).

    • A plaintiff’s in forma pauperis (IFP) status does not entitle him to free
      copies of pleadings, motions, orders, or other documents. See Jackson v.
      Florida Dep’t of Fin. Servs., 479 F. App’x 289, 292-93 (11th Cir. 2012)
      (“This Court has never held that a prisoner’s right of access to the courts
      entitles a prisoner-plaintiff, even one proceeding [IFP], to free copies of
      court documents, including his own pleadings.”).


       The Court elaborates on Rule 3.01(g)’s conferral requirement, given that

 Rule has unnecessarily multiplied these          proceedings. The conferral

 requirement, by its plain language, applies to motions; it does not apply to

 notices or responses. “Confer” means “to compare views or take counsel,” or “to

 exchange ideas on a particular subject.” See Merriam-Webster Dictionary,

 available   at    https://www.merriam-webster.com/dictionary;       Cambridge

 Dictionary, available at https://dictionary.cambridge.org/dictionary/english

 (last visited Aug. 18, 2021). It does not mean “to notify” or “to announce.” The

 Rule’s primary purpose is to encourage professional dialogue between parties

 about discovery and other matters, thereby obviating the need for judicial

 involvement.


                                        7
Case 3:18-cv-01423-BJD-PDB Document 216 Filed 08/20/21 Page 8 of 14 PageID 2471




       It also bears noting that the conferral requirement includes a “good

 faith” component. See M.D. Fla. R. 3.01(g). “‘Good faith’ contemplates, among

 other things, honesty in one’s purpose to meaningfully discuss . . . dispute[d]

 [matters], freedom from intention to defraud or abuse the discovery process,

 and faithfulness to one’s obligation to secure information without court action.”

 Faynik v. Magical Cruise Co., Ltd., No. 617CV1282ORL37TBS, 2018 WL

 7360669, at *5 (M.D. Fla. Sept. 4, 2018). Additionally, as relevant to Plaintiff’s

 motion to compel, the Federal Rules of Civil Procedure mandate “good faith

 conferral” before such a motion is filed. See Fed. R. Civ. P. 37(a)(1).

       Good faith conferral has not happened here. Plaintiff’s notices of an

 intent to file a motion do not constitute “good faith conferral” in letter or in

 spirit. A court’s obligation to construe pro se pleadings liberally does not mean

 a court must allow pro se litigants to ignore procedural and court rules. As

 demonstrated by his litigation history in this Court alone, Plaintiff is familiar

 with civil litigation practice and the rules that apply. Plaintiff says he is being

 held to a double standard in the application of Rule 3.01(g). See Doc. 200 at 1.

 But Plaintiff contradicts himself. He excuses his own failure to confer by saying

 “he’s in prison and can’t pick-up the phone to call Defendants or their

 attorneys,” but then says opposing counsel has no excuse for failing to confer

 with him because he “is always available” through the prison kiosk or tablet,


                                         8
Case 3:18-cv-01423-BJD-PDB Document 216 Filed 08/20/21 Page 9 of 14 PageID 2472




 prison classification staff, or “snail mail.” Id. at 2 (emphasis added). If Plaintiff

 is always available to communicate, expecting him to do so—in accordance

 with applicable rules—is not unreasonable.

       The Court also notes that attorneys, as officers of the court, have a

 responsibility to conduct themselves professionally and civilly, including in

 their interactions with pro se litigants. The Court is troubled by Plaintiff’s

 assertion that he attempted to engage counsel in a dialogue at his deposition

 about extending the deadlines, but counsel remained silent. Defendants did

 not submit a copy of Plaintiff’s deposition transcript with their motions for

 summary judgment, so the Court is unable to confirm whether counsel in fact

 remained silent in the face of Plaintiff’s alleged attempt to confer about

 deadlines.

       However, Ms. Huskisson acknowledges in response to Plaintiff’s motion

 for reconsideration that Plaintiff mentioned at his deposition that he was

 “[thinking] of extending the discovery deadline.” See Doc. 195 at 5. Ms.

 Huskisson says she did not respond because “Plaintiff did not ask for

 Defendants [sic] position on the matter and did not provide a reason to justify

 an extension.” Id. The Court does not find counsel’s silence indicates

 acquiescence to an extension, as Plaintiff suggests, but it could suggest an

 intentional decision to avoid a conversation, which is unfortunate and


                                          9
Case 3:18-cv-01423-BJD-PDB Document 216 Filed 08/20/21 Page 10 of 14 PageID 2473




  potentially a violation of the conferral requirement. See M.D. Fla. 3.01(g)(3)

  (“The purposeful evasion of a communication under this rule can result in a

  sanction.”).

        Despite Plaintiff having “thought of extending the discovery deadline” at

  his deposition, see Doc. 195 at 5, the Court finds Plaintiff is not entitled to an

  order compelling discovery. Defendants contend they responded to Plaintiff’s

  timely discovery requests, disclosing to Plaintiff over 4,000 pages of

  documents. Plaintiff does not dispute this contention. He merely disputes the

  manner in which those records were disclosed to him, and he says three dates

  of service were missing from the medical records: December 30, 2016, February

  6, 2017, and March 17, 2017.

        Plaintiff’s preference to review paper copies as opposed to electronic

  copies does not mean opposing counsel failed to comply with discovery

  requests. As to the allegedly missing records, Plaintiff does not say why they

  are important or why he believes they exist but were omitted from the records

  disclosed to him. Unfortunately, in their responses, Defendants do not address

  Plaintiff’s suggestion that three dates of service were missing from the records

  disclosed to him. It appears Plaintiff requested from Ms. Huskisson copies of

  medical records for these three dates of service (Doc. 207-1). In that request,

  Plaintiff noted that records of Dr. Le’s treatment on three dates were “not


                                         10
Case 3:18-cv-01423-BJD-PDB Document 216 Filed 08/20/21 Page 11 of 14 PageID 2474




  found.” See Doc. 207-1 at 2. It is unclear whether Ms. Huskisson received that

  request or responded to it, and it is unclear whether Plaintiff submitted a

  similar request to Defendant Le’s attorney. Given Plaintiff says he needs these

  records to respond to Defendants’ motions for summary judgment, and he

  represents he submitted a request to Ms. Huskisson for copies, the Court will

  direct the parties to confer as is their obligation under Rule 37 and Local Rule

  3.01(g).

        Aside from alleged problems with already disclosed documents, Plaintiff

  contends he wants to engage in additional discovery in the form of taking

  depositions. When a deadline has expired but a party seeks an extension, the

  party must demonstrate he “failed to act because of excusable neglect.” See

  Fed. R. Civ. P. 6(b)(1)(B). See also M.D. Fla. R. 3.08(a) (“A party must timely

  move for a continuance and explain in detail the reason a continuance is

  warranted and the effort to resolve any scheduling conflict.”).

        Plaintiff has not demonstrated excusable neglect in failing to complete

  discovery within the time this Court set. The Court is mindful that prisoners

  generally do not schedule depositions of opposing parties or witnesses, likely

  because of the logistical difficulties involved. However, it appears Plaintiff did

  not attempt to schedule any depositions or speak with opposing counsel about




                                         11
Case 3:18-cv-01423-BJD-PDB Document 216 Filed 08/20/21 Page 12 of 14 PageID 2475




  his desire to do so before the discovery deadline passed. 5 Thus, Plaintiff is not

  entitled to an extension of the deadlines. However, to the extent Plaintiff is

  requesting more time to respond to Defendants’ motions for summary

  judgment, the Court will grant that request.

        Accordingly, it is

        ORDERED:

        1.     Defendant Le’s motion to strike untimely discovery requests (Doc.

  189) is GRANTED to the extent Defendant Le is not required to respond to

  Plaintiff’s late discovery requests.

        2.     Plaintiff’s motion for reconsideration (Doc. 193) is DENIED.

        3.     Plaintiff’s motion to strike (Doc. 200) is DENIED.

        4.     The Court directs the Clerk to terminate Doc. 202 because this

  filing is a notice, not a motion.

        5.     Plaintiff’s motion to compel and to extend the deadlines (Doc. 207)

  is DENIED, but his request for more time to respond to the motions for

  summary judgment is GRANTED.

               a. The Court directs the parties to confer (by phone, letter, or

        otherwise) regarding Plaintiff’s request for copies of medical records for


        5  While Plaintiff says he is indigent and therefore unable to conduct
  depositions, see Doc. 193 at 2, he says in another filing that his family will pay for
  copies and other expenses associated with his litigation See Doc. 207 at 1, 2.
                                           12
Case 3:18-cv-01423-BJD-PDB Document 216 Filed 08/20/21 Page 13 of 14 PageID 2476




        the following dates of service: December 30, 2016; February 6, 2017, and

        March 17, 2017. Plaintiff shall initiate the communication and opposing

        counsel shall respond. By September 15, 2021, opposing counsel shall

        file a joint notice with the Court advising of the outcome of the parties’

        conferral efforts.

              b. Plaintiff shall respond to Defendants’ motions for summary

        judgment (Docs. 196, 199) by October 15, 2021. If Plaintiff needs to

        purchase copies of documents—in addition to those referenced in this

        paragraph—he should make appropriate arrangements with his

        classification officer or other prison official, opposing counsel, or the

        court reporter, as necessary. Though Plaintiff is not entitled to free

        copies of documents, Defense counsel shall permit Plaintiff to purchase

        hard copies of any documents that were or will be disclosed to him except

        the deposition transcript, which must be purchased from the court

        reporter.

              c. Given the circumstances, the Court finds the imposition of

        expenses, including attorney’s fees, is unjust.

        6.    Plaintiff’s reply (Doc. 208) is STRICKEN.

        7.    The Court cautions the parties that future filings that do not

  comply with the applicable rules, including Rule 3.01(g), will be stricken.


                                         13
Case 3:18-cv-01423-BJD-PDB Document 216 Filed 08/20/21 Page 14 of 14 PageID 2477




        DONE AND ORDERED at Jacksonville, Florida, this 20th day of

  August 2021.




  Jax-6
  c:
  Nyka O’Connor
  Counsel of Record




                                      14
